Citation Nr: 1715575	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-30 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for right shoulder disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970 with an additional unverified period of active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The instant matter was previously before the Board in March 2014 and August 2016 and was remanded for further development.

During the pendency of this appeal, the RO increased the rating for the Veteran's right shoulder disability in a March 2015 rating decision from 0 percent to 20 percent, effective October 21, 2009, the date of the present claim for an increased rating for the service-connected right shoulder disability.  As the rating increase does not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's right shoulder disability does not demonstrate ankylosis of the scapulohumeral articulation, a loss of head of his humerus (flail shoulder), nonunion of his humerus (false flail joint), fibrous union of his humerus, malunion of his humerus, or recurrent dislocation of his scapulohumeral joint, throughout the appeal period.

2.  Throughout the appeal period, the Veteran's right shoulder limitation of motion is more closely approximate to shoulder level rather than midway between side and shoulder level.  


CONCLUSION OF LAW

The criteria establishing an evaluation in excess of 20 percent for the Veteran's right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5200-5203 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in October 2009.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations and adequate opinions with respect to the claim on appeal.  The Board notes that the Veteran failed to report to a VA examination scheduled in September 2016 in connection with his appeal.  Specifically, the Veteran failed to report for an examination scheduled pursuant to the August 2016 Board remand directives.  The Veteran did not provide good cause for not attending the scheduled examination.  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655(a)-(b) (2016).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 


Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology or manifestations of the conditions is not duplicative or overlapping.  38 C.F.R. § 4.14 (2016); Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009). 

In cases where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2016).  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Veteran has been assigned a 20 percent evaluation for his right shoulder disability throughout the relevant appeal period beginning October 21, 2009, the date of the claim for the present matter.  The Veteran's 20 percent evaluation for his right shoulder disability has been assigned under Diagnostic Code 5203.  38 C.F.R. § 4.71a (2016).

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2016).  In this case, the Veteran's right upper extremity, including his right shoulder, has been found to be his major or dominant extremity for purposes of evaluation.  

Diagnostic Code 5203 provides a 10 percent evaluation for malunion of the clavicle or scapula or nonunion without loose movement.  A 20 percent evaluation is warranted for nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2016).  

Other alternatively applicable Diagnostic Codes include Diagnostic Code 5201 which provides a 20 percent evaluation for limitation of motion of the major arm at the shoulder if it is limited to shoulder level, 30 percent if motion is limited midway between the side and shoulder level, and 40 percent if motion is limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).

Diagnostic Code 5200, which provides that ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece) of the major upper extremity is rated 30 percent when it is favorable, with abduction to 60 degrees and able to reach mouth and head.  A 40 percent is assigned with intermediate ankylosis (between favorable and unfavorable); and it is rated 50 percent when unfavorable, with abduction limited to 25 degrees from side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 and Note (2016).  

Finally, Diagnostic Code 5202 provides a 20 percent evaluation for malunion of the major humerus with a moderate deformity, and a 30 percent evaluation with a marked deformity.  A 20 percent evaluation is also warranted for recurrent dislocation of the major humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, and a 30 percent rating is warranted for frequent episodes and guarding of all arm movements.  Impairment of the major humerus is rated at 50 percent if there is a fibrous union, 60 percent if there is nonunion or false flail joint, and 80 percent if there is loss the head of humerus, with flail shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2016).

Factual Background

Turning to the evidence of record, December 2008 and January 2009 VA treatment records noted the Veteran's right upper extremity strength rating was a 3/5 and had limited range with graded resistance.  The records also noted the right upper extremity's range of motion was within normal limits.  

The Veteran was provided a VA examination in May 2009.  At examination, the examiner noted the Veteran lived in a nursing home, was wheelchair bound, had right hemiparesis due to a cerebrovascular accident (CVA/stroke), and used his left upper extremity for his needs (wipe after a bowel movement, dress and undress, self-feeding).  The examiner noted the Veteran was able to stand up from his wheelchair alone and walk to the examining room with help.  The Veteran had little use of a walker since he would get tired and short-winded.  The examiner noted the Veteran was undergoing physical therapy and rehabilitation of his right shoulder.  The Veteran reported that during these exercises, he had mild to moderate right shoulder pain that did not prevent him from exercising and that the pain subsided after the precipitating activity ceased.  There were no other right shoulder complaints and the examiner noted the lack of endurance was due to right hemiparesis.  

On examination, the examiner noted there was mild functional impairment during the short flare-ups during physical therapy and rehabilitation.  The examiner also noted the Veteran no longer used his right upper extremity due to post-CVA right hemiparesis and that the Veteran kept his right upper extremity close to his right hemithorax with a drop wrist.  The examiner noted there were no episodes of dislocation or recurrent subluxation, there was no inflammatory arthritis, and there was no prosthesis used.  The examiner noted the Veteran had right shoulder forward flexion to 110 degrees, abduction to 110 degrees, adduction to 50 degrees, internal rotation to 90 degrees, and external rotation to 70 degrees.  There was no painful motion, there was normal stability, and there was negative McMurray's, Lachman's and Drawer's testing.  There was no tenderness or redness and no abnormal movement or guarding of movements.  The examiner noted that repetitive right shoulder abductions did not decrease the range of motion (ROM) or function.  There was no tenderness, edema, swelling, abnormal movement, or guarding of movement in the right shoulder.  The examiner noted there was normal stability but that there was decreased strength secondary to post-CVA right hemiparesis.  No ankylosis was noted.  After examination, the examiner diagnosed right shoulder injury with herniated right biceps muscle, status post CVA with right hemiparesis, wheel chair bound.

June 2009 and August 2009 VA treatment records noted the Veteran's right upper extremity strength rating was a 4/5 and had full range against gravity and moderate resistance.  The records also noted the right upper extremity's range of motion was within normal limits.  

In a November 2009 VA examination, the examiner noted the Veteran was unable to give any details or history regarding any remote injury to the right shoulder.  The examiner noted the Veteran had a stroke, was demented, and lived in a nursing home.  There were no records and the Veteran was not independently ambulatory because of a right hemiparesis with right arm and leg weakness.  The Veteran was moved about in a wheel chair and was not able to use the right arm and hand for eating or dressing and bathing due to the right hemiparesis from the stroke.  The Veteran indicated the shoulder gave him pain.  The examiner noted that no further history was obtainable.  The Veteran reported pain and stiffness and did not use an ambulatory aid for his shoulder.  The examiner noted that due to dementia the Veteran was unable to answer questions related to flare-ups, hospitalizations or surgery, episodes of dislocation, or recurrent subluxation.  The examiner noted there were no surgical site scars and that the Veteran did not suffer from inflammatory arthritis.  The Veteran did not have prosthesis or a history of neoplasms.  

On examination, the Veteran had right shoulder forward flexion to 180 degrees (160 degrees on passive ROM), abduction to 180 degrees (160 degrees on passive ROM), external and internal rotation to 90 degrees (unable to test passive ROM due to right hemiparesis).  The examiner noted there was pain present on initial ROMs in the right shoulder, but no fatigue, weakness, lack of endurance, or incoordination.  The examiner also noted there was objective evidence of painful motion in the right shoulder, but no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  There was no additional loss in degree on repetitive ROM testing.  The examiner noted there was pain present on examination after final ROM, but no fatigue, weakness, lack of endurance, or incoordination.  After examination, the examiner diagnosed right shoulder strain.  There was no instability of the joint noted and no related scars.  The examiner reiterated that due to the Veteran's right hemiparesis from a stroke, his right upper extremity was useless to him for dressing, bathing, and eating.  The examiner noted that the shoulder did not seem to figure into that disability, except that it was painful.  The examiner reiterated that the Veteran was in a nursing home and dependent on nursing care.  

A November 2009 VA treatment record noted the Veteran's right upper extremity strength rating was a 4/5 and had full range against gravity and moderate resistance.  The record also noted the right upper extremity's range of motion was within normal limits.  

April 2010 and August 2011 VA treatment record noted the Veteran's right upper extremity strength rating was a 3/5 and had full range against gravity on no resistance.  The record also noted the right upper extremity's range of motion was limited, with a score of 1 (0-3).  

An August 2012 VA treatment record noted the Veteran was not able to move his right arm or leg and that he had poor general ROM for his age.  The Veteran was examined in his wheelchair.  

In a July 2014 VA examination, the examiner noted the onset of the Veteran's shoulder condition was about eight to ten years ago and that the Veteran was unable to care for himself since his CVA with right upper extremity hemiplegia.  The Veteran reported constant pain in his right shoulder.  The Veteran could not recall the right shoulder injury.  The examiner noted the Veteran was right hand dominant and did not report that flare-ups impacted the function of his shoulder.  

On examination, the Veteran had right shoulder flexion to 90 degrees, with objection evidence of painful motion beginning at 90 degrees.  Abduction was to 90 degrees, with objection evidence of painful motion beginning at 90 degrees.  The Veteran was not able to perform repetitive-use testing with three repetitions due to pain intensity in the right shoulder.  The examiner noted the Veteran did not have additional limitation in ROM of the shoulder following repetitive-use testing and did not have any functional loss and/or functional impairment of the shoulder.  The examiner noted the Veteran did not have guarding of either shoulder, and did not have localized tenderness or pain on palpation of joints, soft tissue, or biceps tendon of either shoulder.  Muscle strength for right shoulder abduction and forward flexion was 3/5.  The examiner noted the Veteran did not ankylosis of the glenohumeral articulation.  The Veteran was unable to perform the Hawkins' impingement test, empty-can test, external rotation/infraspinatus strength test, lift-off subscapularis test, crank apprehension and relocation test, or cross-body adduction test.  The examiner noted the Veteran did not have a history of mechanical symptoms or recurrent dislocation.  The examiner also noted the Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula.  There was tenderness on palpation of the AC joint noted.  The examiner noted the Veteran did not have a total shoulder joint replacement or arthroscopic or other shoulder surgery.  There were no scars related to the right shoulder condition.  The examiner did not find that the right shoulder's functional impairment was such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  On diagnostic testing, there was no degenerative or traumatic arthritis documented.  The examiner noted that due to the Veteran's hemiplegia of his right upper extremity, he was unable to care for himself.  After examination, the examiner diagnosed severe right frozen shoulder and noted there was no evidence of herniated or ruptured right biceps muscle on examination.  The examiner noted that Deluca was not applicable due to the Veteran's inability to perform ROM repetitive testing.  

In a January 2015 VA addendum, the examiner clarified the diagnosis as right frozen shoulder - service connected injury and its residuals.  

Analysis

Based on the foregoing evidence, the Board must deny an evaluation in excess of 20 percent for the Veteran's right shoulder disability.  The reasoning is as follows.

First, the highest evaluation available under Diagnostic Code 5203 is a 20 percent evaluation, which the Veteran has currently been assigned.  Also, the Board has considered the applicability of Diagnostic Code 5003 and 5010; however, as the Veteran's right shoulder is a single major joint and there is no evidence of arthritis in the right shoulder throughout the appeal period, the Board cannot find that Diagnostic Code is applicable in this case.  Moreover, the Veteran has already been assigned the highest possible evaluation under Diagnostic Codes 5003 and 5010.  Therefore, the Board will no longer discuss those Diagnostic Codes 5003, 5010, or 5203 in this decision.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5203 (2016).

Next, the Board notes that there is no evidence of ankylosis of the scapulohumeral articulation at any time throughout the appeal period.  Accordingly, Diagnostic Code 5200 is inapplicable to the disability picture presented in this case and cannot be used to provide a higher evaluation in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2016).

Likewise, the Board notes that the Veteran's right shoulder disability does not demonstrate that there is any impairment of the Veteran's right humerus related to his right shoulder disability throughout the appeal period; particularly there is no evidence of a loss of head of his humerus (flail shoulder), nonunion of his humerus (false flail joint), fibrous union of his humerus, malunion of his humerus, or recurrent dislocation of his scapulohumeral joint.  In light of this lack of findings, the Board finds that Diagnostic Code 5202 is not applicable to the disability picture presented in this case and therefore is not applicable to assign a higher evaluation in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2016).

This leaves solely Diagnostic Code 5201 for contemplation.  Under Diagnostic Code 5201 in order for the Veteran to get an evaluation in excess of his assigned 20 percent, the Veteran's right shoulder must demonstrate limitation of motion to midway between his side and shoulder level (45 degrees).  The Board notes that throughout the appeal period, the Veteran's shoulder is only shown to have a limitation of flexion and abduction, at worst, to 90 degrees.  Although the Board acknowledges the Veteran's complaints of constant pain, the Board can only find that the limitation of motion demonstrated throughout the appeal period is more closely approximate to limitation of motion to shoulder level rather midway between shoulder level and his side.  Accordingly, the Board must deny an evaluation in excess of 20 percent for his right shoulder disability at this time based on the evidence of record in this case.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201 (2016).


Extraschedular Consideration

In exceptional cases where the schedular rating is inadequate, VA regulations provide that the Under Secretary for Benefits or the Director of the Compensation Service may approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321 (b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242 (2008) (issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by a Veteran or reasonably raised by record).  A Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual disabilities fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In determining whether an extra-schedular rating is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected right shoulder disability, but the medical evidence reflects that those manifestations are not present in this case.  The Board acknowledges the examination and treatment reports that note the Veteran's right upper extremity had decreased strength, lacked endurance, and had been rendered useless.  However, those symptoms related to the right upper extremity have been associated to the Veteran's non-service connected post-CVA right hemiparesis, and not considered a result of the Veteran's service-connected right shoulder disability.  Moreover, the March 2009, November 2009, and July 2014 VA examiners have specifically indicated that the right upper extremity condition is a result of the post-CVA right hemiparesis.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 


ORDER

An evaluation in excess of 20 percent for right shoulder disability is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


